 592305 NLRB No. 70DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has requested oral argument. The request is de-nied as the record, exceptions, and briefs adequately present the
issues and the positions of the parties.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.We note that in sec. II,B,5, par. 1 and 3, the judge inadvertentlystated that Hess notified the Respondent that he was quitting on Jan-
uary 2, 1990, rather than January 3, 1990, or December 29, 1989.We agree with the judge that the Respondent violated Sec. 8(a)(1)of the Act by suspending Thatcher, Cannon, and Hess and by dis-
charging Thatcher for engaging in protected concerted activities. In
so finding, we also agree with the judge that their respective in-
volvement in soliciting other employees to boycott the Respondent's
Christmas party to protest changes in wages and working conditions
and in posting a notice regarding a meeting at the American Legion
Hall was not ``so violent'' or ``of such character as to render [them]
unfit for further service'' and deprive their conduct of the Act's pro-
tection. See Martin Marietta Corp., 293 NLRB 719, 725 (1989). Wefurther find that their conduct did not otherwise constitute the sort
of egregious misbehavior that would lose the protection of the Act.
See YMCA of Pikes Peak Region, 291 NLRB 998 (1988), enfd. 914F.2d 1442 (10th Cir. 1990).3In agreeing with the judge's conclusion that Hess and Cannonwere not constructively discharged, we find that under the cir-
cumstances of this case their suspensions were not ``so difficult or
unpleasant as to force [them] to resign'' under the standard set forth
in Crystal Princeton Refining Co., 222 NLRB 1068, 1069 (1976).See Grocers Supply Co., 294 NLRB 438 fn. 9 (1989), in which theBoard found that although the respondent unlawfully denied rein-
statement to employee Evans when he attempted to return from med-
ical leave, Evans' subsequent resignation over 3 months later in
order to obtain pension money did not constitute a constructive dis-
charge requiring reinstatement. Here, there is no evidence that the
Respondent prolonged its investigation of Hess and Cannon to force
them to resign or engaged in conduct with respect to the suspensions
that it reasonably should have foreseen would force them to resign.See generally Keller Mfg. Co., 237 NLRB 712, 723 (1978). Rather,based on the fact that Hess and Cannon secured additional employ-
ment immediately after being suspended and during a period of time
when the Respondent's plant was scheduled to be closed for the
holidays, we find that they chose to quit rather than await the out-
come of the Respondent's investigation. See also American LicoriceCo., 299 NLRB 145 (1990), in which the Board suggested that theCrystal Princeton test should not be read so narrowly as to apply
only when an employer has changed an employee's working condi-
tions.4The General Counsel has excepted to the judge's failure to in-clude in his recommended remedy a reference to the appropriate for-
mulas for the computation of backpay and interest. We find merit
in the General Counsel's exceptions. Accordingly, we shall amend
the remedy section of the judge's decision to rely on F. W. Wool-worth Co., 90 NLRB 289 (1950), for the quarterly method of com-puting backpay, and New Horizons for the Retarded, 283 NLRB1173 (1987), for the computation of interest.Additionally, we shall amend the notice to conform to the provi-sions of the judge's recommended Order.Wolkerstorfer Company, Inc. and InternationalBrotherhood of Painters and Allied Trades,
AFL±CIO. Case 18±CA±11210November 12, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn December 19, 1990, Administrative Law JudgeGeorge Christensen issued the attached decision. The
Respondent filed exceptions and a supporting brief and
the General Counsel filed exceptions and a supporting
brief. The Respondent also filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs1and hasdecided to affirm the judge's rulings, findings,2andconclusions,3and to adopt the recommended Order asmodified.4AMENDEDREMEDYSubstitute the following for the final phrase of thesecond paragraph in the judge's remedy:``Backpay shall be computed in the manner pre-scribed in F. W. Woolworth Co., 90 NLRB 289 (1950),with interest as prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).''ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent,
Wolkerstorfer Company, Inc., New Brighton, Min-
nesota, its officers, agents, successors, and assigns,
shall take the action set forth in the Order as modified.1. Substitute the following for paragraph 2(b).
``(b) Make Ryan Thatcher, Donald Cannon, andBrett Hess whole for any wage and benefit losses they
may have suffered due to the discrimination practiced
against them in the manner prescribed in the remedy
section of the judge's decision, as amended.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union 593WOLKERSTORFER CO.1While every apparent or nonapparent conflict in the evidence hasnot been specifically resolved below, my findings are based upon my
examination of the entire record, my observation of the witnesses'
demeanor while testifying and my evaluation of the reliability of
their testimony; therefore any testimony in the record which is in-
consistent with my findings is discredited.2Read 1989 after further date references omitting the year.To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
suspend, discharge, or otherwise dis-cipline you for soliciting other employees to act as a
group in protest of or to complain against our policies
or actions affecting your wages, hours, or working
conditions.WEWILLNOT
suspend, discharge, or otherwise dis-cipline you for instigating, organizing, or participating
in meetings with other employees protesting our poli-
cies or actions affecting your wages, hours, or working
conditions.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
offer Ryan Thatcher immediate and fullreinstatement to his former job or, if that job no longer
exists, to a substantially equivalent position, without
prejudice to his seniority or any other rights or privi-
leges previously enjoyed and WEWILL
make RyanThatcher whole for any loss of earnings and other ben-
efits resulting from his suspension and discharge, less
any net interim earnings, plus interest.WEWILL
make Donald Cannon and Brett Hesswhole for any loss of earnings and other benefits re-
sulting from their suspensions.WEWILL
notify Ryan Thatcher that we have re-moved from our files any reference to his suspension
and discharge and that the suspension and discharge
will not be used against him in any way and WEWILL
notify Donald Cannon and Brett Hess that we have re-
moved from our files any reference to their suspen-
sions and that the suspensions will not be used against
them in any way.WOLKERSTORFERCOMPANY, INC.A. Marie Simpson, for the General Counsel.M. J. Galvin Jr. and Ann Huntrods (Briggs & Morgan), ofSt. Paul, Minnesota, for the Respondent.DECISIONSTATEMENTOFTHE
CASEGEORGECHRISTENSEN, Administrative Law Judge. OnMay 15 and 16, 1990, I conducted a hearing at Minneapolis,
Minnesota, to try issues raised by a complaint issued on
March 28, 1990, based on an original and an amended
charge filed by International Brotherhood of Painters and Al-
lied Trades, AFL±CIO (Union or Painters) on February 13and March 21, 1990.The complaint alleged Wolkerstorfer Company, Inc. (Re-spondent) violated Section 8(a)(1) of the National Labor Re-
lations Act (Act) by suspending employees Ryan Thatcher,Donald Cannon and Brett Hess and subsequently dischargingThatcher and constructively discharging Cannon and Brett
for engaging in concerted activities protected under Section
7 of the Act.The Respondent conceded suspending the three employeesbut alleged Cannon and Hess shortly after their suspension
voluntarily quit their employment, at all pertinent times
Thatcher was a supervisor within the meaning of the Act not
entitled to its protection, denied the three were disciplined
for engaging in concerted activities protected under the Act
and asserted by engaging in the conduct for which they were
disciplined, the three forfeited any right to the Act's protec-
tion.The issues created by the foregoing are:
1. Whether the three were suspended for engaging in con-certed activities protected by the Act.2. If so, whether that conduct was of such a nature as todeny the three the protection of the Act.3. If not, whether the Respondent would have suspendedthe three absent their engagement in concerted activity pro-
tected by the Act.4. If not, whether whether Thatcher is not entitled to theprotection of the Act because he was a supervisor within the
meaning of the Act.5. If Cannon and Hess were constructively discharged orvoluntarily quit their employment.6. Whether the Respondent by the suspensions and dis-charges violated the Act.The General Counsel and the Respondent appeared bycounsel and were afforded full opportunity to adduce evi-
dence, examine and cross-examine witnesses, argue, and file
briefs. Both filed briefs.Based on my review of the entire record, observation ofthe witnesses, perusal of the briefs and research, I enter the
followingFINDINGSOF
FACT1I. JURISDICTIONThe complaint alleged, the answer admitted, and I find atall pertinent times the Respondent was an employer engaged
in commerce in a business affecting commerce and the
Union was a labor organization within the meaning of Sec-
tion 2 of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. FactsAt all relevant times the Respondent was engaged in thebusiness of electroplating and enamelling metal at a plant in
New Brighton, Minnesota. In December of 1989,2Jack, Jo-seph, Ken, and William Wolkerstorfer were owners of the
Respondent actively engaged in its management. Jack
Wolkerstorfer managed the plating department, assisted by 594DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3I find at all relevant times the four Wolkerstorfers (Jack W., Jos.W., Ken W. and Wm. W.), Grabowski, Bergman and Belland were
supervisors and agents of the Respondent acting on its behalf within
the meaning of Sec. 2 of the Act.4According to Bergman.5Change in the payday (from Thursday to Friday); a substantialincrease in employee contributions for family health coverage; and
finally, in mid-December, a ban on the longstanding employee prac-
tice of playing personal radios at work stations during working
hours.6Cannon and Hess were single and unaffected by that change.7The Respondent advised the employees the ban was required bythe Respondent's insurance carrier as a condition for granting contin-
ued workmens compensation coverage; Jos. W. testified, however,
while an insurance company representative expressed annoyance and
displeasure over the loud volume of the radios, he thereupon decided
to institute the radio ban, and neither the insurance company rep-
resentative nor the insurance company demanded or conditioned cov-
erage on the institution of the ban.8Grabowski, Bergman, and Belland. Jack W. stated he learnedThatcher was ``borderline insubordinate'' over the radio ban and Jos.
W. stated he learned prior to Thatcher's January 10, 1990 discharge
the three campaigned for boycotting the Respondent's Christmas
party because of the radio ban.9Their effort was successful; by December 28 the number of em-ployees who responded negatively to the Respondent's invitation to
its Christmas party was substantially greater than the employees'
negative response in prior years.10Friday, December 22, was the last day the employees werescheduled to work prior to Monday, December 25ÐChristmas Day.David Grabowski, Charles Bergman, and Bob Belland.3Atthat time the Respondent employed approximately 80 em-
ployees on two shifts; on the day shift there were about 10
production lines, with one to two employees manning the
passivate line, one employee on the phosphate line, one on
the tin line, two to four on the nickel/chrome line, five on
the electroless nickel line, two to three on the barrel line,
three on the Dow line, two on the hand line, and six on the
transfer line. Four leads were scattered among the lines, plus
one group lead.4In mid-December (and previously) Thatcher was a work-ing lead on the nickel/chrome line and Cannon was also as-
signed to work on the nickel/chrome line. Following his mid-
December demotion from the classification of Plater Techni-
cian to Plater A (and consequent reduction in pay), Hess
worked primarily on the tin line (though Bergman from time
to time assigned him to other lines as need dictated).Following the mid-1988 loss by the International Brother-hood of Teamsters (Teamsters) of a representation election
conducted by the National Labor Relations Board (Board)
among the Respondent's production and maintenance em-
ployees, changes in the wage system and other changes af-
fecting the production and maintenance employees5gen-erated increasing dissatisfaction among the Respondent's em-
ployees and expression thereof in conversations during work-
ing and nonworking hours.Prior to mid-December, Cannon had been adversely af-fected by the Respondent's denial of a wage increase despite
his favorable wage evaluation. Bob Burfeind, a consultant
employed by the Respondent to aid in guiding its response
to the Teamsters organizing campaign and retained by theRespondent to devise and install a new wage system there-
after, was summoned by Bergman to advise Cannon under
the new wage system, he would not receive a wage increase,
despite the favorable review, unless an opening in a higher
plater classification occurred and he was selected to fill it.
Cannon subsequently learned other employees had been simi-
larly advised as their reviews occurred and all, including
Cannon, were dissatisfied over the new wage system and dis-
cussed their dissatisfaction during working and nonworking
hours. Thatcher was adversely affected by the Respondent's
requiring a substantial increase in the amount of his (and
other employees') contribution to the premium cost for de-
pendent coverage and discussed his dissatisfaction with other
employees and managers.6While Hess requested his demo-tion to his former classification after management criticized
his performance as a plater technician, he resented the demo-
tion and was unhappy over the demands managers made
upon him while in the higher position.Thatcher, Cannon and Hess worked in close proximity,spent most of their break time together (with other employ-
ees as well as managers), and all three were united, in addi-tion to their other grievances, in their dissatisfaction over theradio ban in mid-December.7As with the other changes, Thatcher, Cannon, Hess, andother employees expressed dissatisfaction over the radio ban
frequently and openly, during working hours and during non-
working hours, often in the presence of various managers.8At or near this same time (mid-December), Cannon metwith an organizer for the Painters in the Respondent's park-
ing lot and discussed the desirability of union representation.The three decided in mid-December to protest the variouschanges, particularly the radio ban, by boycotting the Re-
spondent's January 5 Christmas party and urging other dis-
affected employees to join their boycott. Pursuing that objec-
tive, singly, jointly, or as a threesome during and outside
working hours, the three advised other employees they were
boycotting the party and urged those employees to join the
boycott.9The three also discussed those employees joining the boy-cott holding their own Christmas celebration prior to Christ-
mas Day and on Thursday, December 21, Cannon posted a
note on the bulletin board next to the timeclock in the plating
department reading as follows:TOTHOSEWHOWILLNOTBEATTENDINGTHECHRIST
-MASPARTY
, WEWILLBEMEETINGATTHELEGIONON
FRIDAY.10And advised various employees orally of the gathering.There is no evidence any managers saw the notice (it wasremoved and discarded by Group Lead Dave Hamlin the
morning of December 22).Several employees, under the impression the notice was anannouncement of a union meeting, asked Hess if that was the
purpose of the meeting. Hess denied knowing that was its
purpose.Approximately 30 employees met at the Legion Hall onDecember 22 after the end of their workshifts, pushed sev-
eral tables together and shared some holiday cheer and con-
versation before departing for home.The Wolkerstorfers were unaware of the boycott campaignor the December 22 meeting until December 28, when an
office/clerical employee who doubled as a personnel clerk,
Lynne Gam, advised Jack W attendance at the Respondent's
January 5 Christmas party was going to be far below that of 595WOLKERSTORFER CO.11Gam tabulated the employee replies to the Respondent's invita-tions to the party and compared the result with prior years' attend-
ance figures.12The findings in this paragraph are based upon Perrault's testi-mony, further supported by his written statement. Perrault impressed
me as an honest witness who was risking continued employment by
his failure to corroborate Jack W's testimony which I do not credit,
that he interviewed Perrault at or near the maintenance department
when he went there after receiving Saviola's report on December 28,
and that Perrault told him Thatcher, Cannon, and Hess repeatedlycontacted him and were insistent he not go to the Respondent's
Christmas party.13Prohibitions against:1. Wasting time
2. Improper interference with operations
3. Violation of the company's no-solicitation rule
4. Threats, intimidation
5. Inability to work cooperatively with fellow employees
6. Misuse of the company bulletin boardsprior years,11added she heard ``someone'' was influencingemployees not to attend, identified maintenance department
Manager Steve Saviola as her source of information and
Saviola, in turn, identified Maintenance Department employ-
ees Paul Schwab and Mark Perrault as employees who told
him they had been contacted and urged not to attend the Re-
spondent's Christmas party.Jack W. summoned Perrault and Schwab to his office indi-vidually. He asked Perrault if anyone contacted him about
not going to the Respondent's Christmas party and Perrault
responded he asked Thatcher if he was going to the party;
Thatcher replied he was not going and didn't think Perrault
should go either; and Perrault said he probably would not go,
since his wife was expecting. He also told Jack W. he saw
the meeting notice Cannon posted on the bulletin board on
December 21, attended the gathering, Thatcher, Cannon and
Hess were there, he asked who posted the notice, and Can-
non responded he posted it. Jack W. again brought Perrault
to his office on January 4 and asked Perrault to give
Burfeind a written statement. Perrault agreed, Burfeind wrote
up a statement, and Perrault signed it. In the written state-
ment, Burfeind wrote Perrault stated he saw the notice Can-
non posted on the bulletin board on December 21, attended
the December 22 meeting, asked who posted the notice and
Cannon said he posted it; and that on December 14 Thatcher
told Perrault he was not going to the Respondent's Christmas
party and did not think others should go (with Burfeind omit-
ting from the written statement any mention of who attended
the December 22 meeting or that Perrault asked Thatcher if
he was going to go to the Respondent's Christmas party be-
fore Thatcher commented he should not go either). Burfeind
included in the written statement signed by Perrault a
Perrault statement he did not feel pressured by Thatcher.12Discrepancies also developed between the testimony ofSchwab and Jack W. on what transpired during their Decem-
ber 28 encounter and the Schwab-Jack W.-Burfeind January
4, 1990 encounter. Jack W. claimed he interviewed Schwab
at or near the maintenance department when he went there
on December 28, following his receipt of the Saviola report
and Schwab responded to his inquiry concerning any con-
tacts about not going to the Respondent's Christmas party
with the statement Thatcher, Cannon and Hess were insistent
he not go to the party until he decided to tell them what they
wanted to hear, i.e., that he was not going to go, while
Schwab testified he was summoned to Jack W.'s office on
December 28 and identified only Thatcher and Cannon as
persons who contacted and urged him not to go to the Re-
spondent's Christmas party until he told them he wasn't
going to go. Schwab, like Perrault, was again summoned to
Jack W.'s office on January 4, 1990, asked to give Burfeinda statement, agreed, and Burfeind then wrote up a statementwhich Schwab read and signed. Schwab's statement as origi-nally prepared by Burfeind, fixed the date, noted by Perrault,December 14, as the date Thatcher and Cannon stated they
were not going to the Respondent's Christmas party and did
not think anyone else should go, adding that Thatcher invited
Schwab to the December 22 meeting at the Legion Hall.Schwab testified his January 4, 1990 interview withBurfeind was uninterrupted and he added to the statement in
his handwriting a paragraph to the effect Thatcher and Can-
non were ``relentless'' in pursuing the subject of his not
going to the Respondent's Christmas party, brought it up
several times during working hours, said they contacted most
of the employees on the subject, and said they had most of
the employees talked out of going to the party without Jack
W.'s prompting, but was contradicted by Burfeind, who testi-
fied he showed Schwab's original statement to Jack W., Jack
W. summoned Schwab, and Jack W. prevailed upon Schwab
to add the paragraph which appears in Schwab's writing. I
credit Schwab's testimony he was interviewed by Jack W. on
December 28 at Jack W.'s office and limited his identifica-
tion of the persons who contacted him about not going to the
Respondent's Christmas party to Thatcher and Cannon. I also
credit Burfeind's testimony Schwab made the addition to his
original written statement at Jack W.'s urging after Jack W.
expressed dissatisfaction with his original statement.Substantial discrepancies also developed in Jack W.'sversion of what transpired following his December 28 inter-
rogation of Perrault and Schwab.Jack W. testified that morning the Respondent's managerswere meeting in the Respondent's conference room when he
completed the Perrault-Schwab interrogations, he went there,
advised the managers what he learned from Schwab and
Perrault, directed the managers to investigate and seek fur-
ther employee input from employees under their supervision
regarding the efforts of Thatcher, Cannon, and Hess to influ-
ence employees not to attend the Respondent's Christmas
party, received their reports other employees had been con-
tacted by the three, advised Jos. W. what he learned and his
belief action should be taken against the three, he and Jos.
W. reviewed the employee handbook and decided they could
charge the three with a number of rules violations,13con-ferred with Grabowski, Bergman, Ray Mike, and Burfeind
(who had been summoned), decided to suspend the three to
stop their making further contact with other employees, had
Burfeind assist Grabowski in writing up a document for read-
ing to the three announcing their suspension, and instructed
Grabowski and Bergman to carry out the suspensions. Jos.
W. confirmed the consultation with Jack W., review of the
handbook and decision to suspend, the presence and partici-
pation of Burfeind, the assignment of the document prepara-tion, and the assignment of Grabowski to announce the sus-
pensions to the three.Grabowski, however, contradicted the testimony of Jackand Jos. W., testifying the morning of December 28 Jack W. 596DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14The statement informed each of the three he was suspended im-mediately without pay for harassing and intimidating other employ-
ees and for involvement in an illegal posting and advised the suspen-
sion was indefinite, pending completion of an investigation of theirconduct.15The three were outside the plant by approximately 10 a.m.16While it seems strange the two managers interviewed the sameemployees, I nevertheless credit their testimony they questioned
Biese, Fetter, Hamlin, Irwin, Joa, and Ritchie. I do not find, how-
ever, either Thatcher or Cannon, or Hess made any of the statements
Grabowski and Bergman related. Biese, Fetter, Hamlin, Irwin, Joa,
and Ritchie did not testify and the Grabowski and Bergman testi-
mony as to what Thatcher or Cannon or Hess said to Biese et al.
is pure hearsay.requested he come to Jack W.'s office following the conclu-sion of the managers' meeting in the Respondent's con-
ference room; that when he went to Jack W.'s office after
the meeting, Jack W., Jos. W., Ray Mike, and Bergman were
there; Jack W. stated two employees had come to him and
complained they were being harassed and intimidated by
Thatcher, Cannon, and Hess into not attending the Respond-
ent's Christmas party and that one of those employees had
informed him Thatcher, Cannon and Hess were involved in
the December 21 posting of a notice of an employee meeting
on December 22 on the Respondent's bulletin board and in
holding a meeting of the employees on December 22 (which
Grabowski believed was a union meeting). Grabowski further
testified while there was some discussion of what action to
take, he was under the impression the two Wolkerstorfers
had decided to suspend Thatcher, Cannon, and Hess; he and
Mike were instructed by the Wolkerstorfers to prepare a
statement for reading to the three advising them of their sus-
pensions; he and Mike prepared a statement and secured
Wolkerstorfers' approval of its language;14he had Bergmanand Belland bring the three before him at the lunchroom, one
at a time, read each one the suspension statement, and had
Bergman and Belland escort each one out of the plant.15Grabowski also testified following the suspensions he was in-structed by the Wolkerstorfers to investigate the extent of the
three's contacts with other employees regarding the boycott.Bergman essentially corroborated Grabowski's testimony.
Burfeind also contradicted the testimony of Jack and Jos.W., stating he was vacationing on December 28 and first be-
came aware of the suspensions in the course of a telephone
conversation with one of the Wolkerstorfers on January 2,
1990, played no role in the decision to suspend, and first be-
came involved in the ``investigation'' following the suspen-
sions on January 4, 1990, when at Jack W.'s behest he se-
cured written statements from Perrault and Schwab.Grabowski, Bergman, and Burfeind were credible wit-nesses and I credit their testimony where it conflicts with
that of the Wolkerstorfers.On the basis of the foregoing, I find during the morningof December 28 Jack W. solely on the basis of his interroga-
tions of Schwab and Perrault at his office, sought and se-
cured Jos. W.'s concurrence to the suspension of Thatcher,
Cannon and Hess and quickly thereafter carried out the sus-
pensions.As noted above, following his suspension of Thatcher,Cannon, and Hess, Grabowski was instructed to investigate
the extent to which the three made contact with other em-
ployees and secured their support. Grabowski thereupon in-
terrogated employees Dan Biese, Vern Fetter, Dave Hamlin,
John Joa, and Randy Ritchie. Taking his cue from Jack W.'s
statement to him that two employees complained they were
``harassed and intimidated'' by Thatcher, Cannon and Hess,
Grabowski asked each employee if he had been ``harassed
and intimidated'' by one or more of the three. According to
Grabowski, Biese responded the three harassed him ``a little
bit,'' he ``didn't pay attention to them,'' but the Respondenthad rid itself of ``two of the biggest instigators in the com-pany,'' identifying Thatcher and Cannon. Grabowski testified
neither Fetter nor Hamlin responded affirmatively to his
question, Ritchie stated he told the three he was unable to
attend the party, since he was going to be in Duluth that date
when one or more of the three asked him if he was going
to the party and the three expressed pleasure at his response,
and Joa stated when he told the three he was going to the
party, they called him a dumb (expletive). Joa also testified
the three sought his joining the boycott in order to protest
the radio ban.Bergman testified following the suspensions he also wasinstructed by the Wolkerstorfers to investigate the extent to
which Thatcher, Cannon, and Hess had made contact with
employees and enlisted their support. He testified he interro-
gated the same employees Grabowski questioned, i.e., Biese,
Fetter, Hamlin, Joa, and Ritchie, plus one additional em-
ployee, Ken Irwin. Bergman testified in almost identical lan-
guage to that of Grabowski concerning Biese's response, ex-
cept that Biese only identified Thatcher and Cannon as those
who approached him; that Joa only identified Thatcher and
Cannon as those who approached him and said while the two
gave him a ``little'' hard time, he was used to that; he could
not remember what Fetter said in response to his questions;
Hamlin and Irwin did not respond affirmatively; and Ritchie
gave him the same response Grabowski testified he re-
ceived.16The day following his suspension (Friday, Dec. 29) Hessapplied for a job with another employer in the same business
as the Respondent in the area and was hired, with a starting
date of January 8, 1990.The Respondent's plant was closed on December 30 and31, and January 1, 1990. On either December 29 or January
2, 1990, Hess telephoned the Respondent's plant, spoke to
Grabowski and Bergman, and inquired about his employment
status. They professed to have no information. On Wednes-
day, January 3, 1990, Hess telephoned the Respondent's
plant, stated he would like to come and clean out his locker,
was granted permission to do so, and was met at the plant
by Bergman. As Bergman accompanied him to his locker,
Hess informed Bergman he was quitting his employmentwith the Respondent. Bergman asked him if he was sure that
was what he wanted to do. He replied affirmatively.
Bergman reported the conversation to Jack W., the Respond-
ent's personnel department recorded Hess as a voluntary quit
and the Respondent ceased further investigation of Hess'
conduct or consideration of his employee status.On January 5, 1990, Cannon telephoned Bergman andasked whether he could come back to work or was he fired.
Bergman replied he could not give Cannon an answer. Can-
non stated he would like to come to the plant to pick up his
paycheck and collect some of his personal possessions.
Bergman told him to come ahead. Cannon went to the plant
and was met by Bergman. Bergman accompanied Cannon to 597WOLKERSTORFER CO.17The findings in this section are based upon the testimony ofBergman and Hamlin, which I credit; they impressed me as sincere
and honest witnesses with respect to what occurred January 5, 1990
vis-a-vis Cannon.18The complaint was amended to list Ericson as a supervisor andagent of the Respondent acting on its behalf and the Respondent ad-
mitted the amendment. I therefore find and conclude at all pertinent
times Ericson was a supervisor and agent of the Respondent acting
on its behalf within the meaning of Sec. 2 of the Act.his work area, where Cannon unbolted his radio, cleaned outhis locker, and Bergman assisted him in carrying his posses-
sions out to his van. In the course of gathering his posses-
sions, Cannon informed Bergman he was quitting, that he
had secured another job installing cable TV and asked
Bergman if he wanted an installation. Bergman replied nega-
tively, stating there was no cable running to the area where
his house was located. While Cannon was in the Respond-
ent's parking lot, Hamlin approached and asked if he heard
anything yet regarding his suspension; Cannon replied no,
but he didn't care, he had a job installing cable TV, he was
starting a training program and was glad he wouldn't have
to work around acid anymore, his hands were improving.17The Respondent recorded Cannon as a voluntary quit, ceased
further investigation of his conduct and consideration of his
employee status.On January 10, 1990 Grabowski was summoned to meetwith Jack, Jos., Wm. and Ken Wolkerstorfer and was advised
the Wolkerstorfers decided to discharge Thatcher. Thatcher
was requested to come to the plant and Bergman was as-
signed to read to him a statement prepared by Burfeind. The
statement read as follows:January 16, 1990To: Ryan Thatcher
Re: Termination of employment
Your employment with Wolkerstorfer was terminatedon January 10, 1990 for the following reasons:1. Excessive wasting of your company time2. Excessive wasting of other employees' time
3. Conversations which could be viewed as intimi-dating4. Being associated with posting an unauthorized no-tice5. Actions which are not appropriate for a lead per-son.This decision has been reviewed by plating manage-ment and by the Wolkerstorfers.Thatcher has not been recalled by the Respondent since hisdischarge.The reasons stated in Thatcher's discharge notice arebased upon two premises, i.e., his oral advocacy during
working hours of an employee boycott of the Respondent's
Christmas party to protest the Respondent's radio ban and for
``being associated with'' posting an unauthorized notice.In March 1990 Hess asked John Ericson, the Respondent'sManager of Customer Relations,18why he, Thatcher, andCannon were suspended. Ericson replied because the three
were internal leaders and the employees were following them
and not the Respondent's management.The Respondent neither challenged nor rebutted evidencethe Respondent's owners, managers, and employees, during
working hours: (1) engaged in conversations concerninghunting, fishing, vacation trips, sports, etc.; (2) engaged in
horseplay (water fights, throwing objects at one another,
playful wrestlingÐduring which, inter alia, Manager Belland
ripped Cannon's shirt and Cannon ripped out one of his
pockets); (3) solicited contributions, participation in betting
poolsÐincluding a football pool sponsored by Wm. W., sale
of raffle tickets, sale of cookies, Avon, and Tupperware
products; and (4) encouraged and thanked an employee
(Hess) for campaigning during working hours against the
Teamsters in 1988. Nor did the Respondent challenge or
rebut evidence owners and managers of the Respondent were
fully aware of and participated in the foregoing, and that no
employees or managers were censured or disciplined for en-
gaging therein.Additionally, the Respondent failed to challenge or rebutevidence employees regularly posted on the plant bulletin
board cards thanking fellow employees for expressions of
sympathy or gifts; advertisements for the sale of employees'
personal possessions; football pools; birthday cards, etc., and
that such postings were made by employees without prior au-
thorization and no employee was censured or disciplined
therefor.The Respondent contends Thatcher was a supervisor with-in the meaning of the Act and therefore is not entitled to the
protections afforded by the Act.At the time Thatcher was discharged, he and Cannon wereassigned to the nickel/chrome line and Hess was assigned to
the tin line. Each morning manager Ericson advised Thatcher
what jobs he wanted accomplished that day on the
nickel/chrome line and Thatcher and Cannon were expected
to accomplish the goals set. Thatcher (and sometimes Can-
non) asked Bergman for assistance if it appeared additional
help was needed to accomplish the goals set. Bergman de-
cided if additional help was needed and available; if so, he
assigned additional help to the line. Thatcher spent prac-
tically all his time performing production work, describing
his lead function as seeing to it the work ran smoothly and
production goals were met. Thatcher did not hire employees,
fire employees, suspend employees, discipline employees,
conduct employee job evaluations, or grant wage increases
(his role was limited to responding to any questions Bergman
might have regarding employee job performance and wage
increases within established rate ranges were practically auto-
matic following a favorable job evaluation by Bergman), as-
sign or transfer employees, authorize time off or vacation
choice, or process employee complaints or grievances (any
he received were referred to Bergman for disposition).
Thatcher received an hourly pay rate differential over Can-
non's rate of pay as a working lead; Bergman was salaried.The Respondent produced a written job description for theworking lead job. However, Burfeind stated he prepared the
description on the basis of his conversations with various
managers and without observation of the work performed by
the various working leads. Thatcher never saw the descrip-
tion nor was aware of its existence, while my findings con-
cerning his functions are based upon mutually corroboratory
testimony by Manager Grabowski, Manager Bergman, and
Thatcher concerning Thatcher's assigned duties and his per- 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
19Landgrebe Motor Transport, 295 NLRB 1040 (1989); MartinMarietta Corp., 293 NLRB 719 (1989); El Gran Combo de PuertoRico, 284 NLRB 1115 (1987); Salisbury Hotel, 283 NLRB 685(1987); Meyers Industries, 281 NLRB 882 (1986); Saddle West Res-taurant & Casino, 269 NLRB 1027 (1984).201. Bulletin Boards. Employees who wish to use Company bul-letin boards must obtain advance approval from their supervisors.2. Solicitations. There shall be no solicitation of contributions,subscriptions, or memberships of any kind or distribution of lit-
erature for any purpose by any employee during the actual working
time of the employee soliciting or the employee being solicited.3. Disciplinary Guidelines ... Engaging in any of the following
examples of unacceptable conduct may result in ... disciplinary ac-

tions including immediate termination ....a. Misuse of the Company bulletin boards
b. Violation of the Company's no-solicitation rule
c. Leading, instigating, supporting or taking part in any ...
improper interference with ... operations
d. Wasting time
e. Fighting, horseplay, threats, intimidation, gambling or otherdisorderly conduct detracting from the efficient operation of the
Companyf. Inability to work cooperatively with fellow employees21Precipitate in the sense within a few hours of receiving theChristmas party attendance report and interrogating Perrault and
Schwab, the three were escorted from the plant.formance thereof, so I find the written job description enti-tled to no weight in this proceeding.Based upon the findings above, I conclude the Respondentfailed to establish at times pertinent Thatcher either pos-
sessed or exercised sufficient independent authority as a
working lead to satisfy the definition of ``supervisor'' set out
in Section 2 of the Act and therefore further conclude at all
pertinent times Thatcher was an ``employee'' within the
meaning of Section 2 of the Act entitled to the protection of
the Act.B. Analysis and Conclusions1. Were the three suspended for engaging in concertedactivities protected by the Act?Employee attempts to induce other employees to supporta group action protesting policies and/or actions of their em-
ployer affecting their wages, hours or working conditions are
concerted activities protected by the Act.19In this case, Thatcher, Cannon, and Hess were suspendedon December 28 for participating in the suspected solicitation
of other employees to support a boycott of the Respondent's
Christmas party in protest of a series of changes in their
wages and working conditions, culminating in a ban against
their playing their personal radios at their work stations dur-
ing working hours and for their suspected involvement in the
posting upon the Respondent's bulletin board of an invitation
to those employees who supported the protest boycott to at-
tend a December 22 meeting at the Legion Hall which many
(including Grabowski) believed was a union meeting.Such solicitation is concerted activity (since at least twoemployees are involved in any solicitation) and an activity
protected by the Act (since its purpose is to induce group ac-
tion, i.e., a boycott protesting policies and actions affecting
the employees' wages or working conditions and a meeting
of the group supporting the boycott).I therefore find and conclude the three were suspended onDecember 28 for engaging in concerted activities protected
by the Act.2. Did their alleged involvement in the posting andtheir solicitations deprive the three of the protectionofthe Act?
The Respondent states the alleged involvement of the threeprior to their suspensions in the December 21 posting of themeeting invitation on the Respondent's bulletin board with-
out prior management authorization and the alleged solicita-
tion by the three of other employees to support the protest
boycott during working hours violated the following provi-
sions of the ``Employee Handbook'' distributed to all em-
ployees.20The Respondent next argues because the concerted, pro-tected activities engaged in by the three allegedly violated
those provisions of the employee handbook, they should be
denied the protection of the Act.The Board has repeatedly enunciated the standard for sucha contention; for example, in Prescott Industrial ProductsCo., 205 NLRB 51, 51±52 (1973), the Board stated:The Board has long held there is a line beyondwhich employees may not go with impunity while en-
gaging in protected concerted activities and that if em-
ployees exceed the line the activity loses its protection.
That line is drawn between cases where employees en-
gaged in concerted activities exceed the bounds of law-
ful conduct in a moment of animal exuberance or in a
manner not motivated by improper motives and those
flagrant cases in which the misconduct is so violent or
of such character as to render the employee unfit for
further service. [Citing cases and quoted with approval
in Postal Service, 250 NLRB 4 (1980)].and in Hawthorne Mazda, 251 NLRB 313, 316 (1980), stat-ed:the Board has evolved the standard that an employeedoes not forfeit the protection of the Act unless his mis-
conduct is so violent or of such nature as to render the
employee unfit for further service. [Again citing cases.]At the time Jack and Jos. W. accomplished the precipi-tate21suspensions of the three, the only evidence they hadconcerning the alleged ``misuse of the Company bulletin
boards'' was a statement made by Perrault in the course of
his interrogation by Jack W. that when he attended the De-
cember 22 employee meeting and asked who posted the invi-
tation thereto, Cannon responded he posted the invitation. As
to the alleged violation of the Company's no-solicitation
rule; the alleged leading, instigation, supporting, or taking
part in any improper interference with operations; wasting
time; fighting, horseplay, threats, intimidation, gambling, or
other disorderly conduct detracting from the efficient oper-
ation of the Company; and inability to work cooperatively
with other employees, the only evidence Jack and Jos. W.
had when they accomplished the suspensions concerning
those alleged violations were statements made by Schwab in
the course of his interrogation by Jack W. that Thatcher and
Cannon solicited his joining the protest boycott until he told
them he would join (Perrault's statement to Jack W. that
Thatcher responded to his inquiry concerning Thatcher's at-
tendance at the Respondent's Christmas party in the negative, 599WOLKERSTORFER CO.22They did not solicit contributions, nor subscriptions, nor mem-bership.23There was no evidence any employee or manager ever com-plained about the cooperativeness of the three prior to their suspen-
sions.24Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1stCir. 1981), cert. denied 455 U.S. 989 (1982); affd. in principle,
NLRB v. Transportation Management Corp., 462 U.S. 383 (1983).25Cannon subsequently completed a training course and beganwork as a cable installer.with an accompanying comment he did not think Perraultshould go either, is not a solicitation).Thus at the time they accomplished the suspensions, Jackand Jos. W. had no evidence Thatcher or Hess were involved
in the alleged ``misuse of the Company bulletin boards,'' no
evidence any of the three engaged in the ``solicitation of
contributions, subscriptions, or membership of any kind,''22no evidence Hess engaged in any solicitations of any kind;
no evidence Thatcher and Cannon were not engaged in nor-
mal work activities or off duty when they solicited Schwab,
thus no evidence Thatcher and Cannon were at the time of
the Schwab solicitations engaged in ``improper interference
with operations,'' ``wasting time'' or unable ``to work coop-
eratively with fellow employees;''23no evidence Hess ut-tered any ``threats'' or engaged in any ``intimidation''; and
no evidence Thatcher or Cannon uttered any ``threats'' or
``intimidation'' while soliciting Schwab's support of the pro-
test boycott.It was also established that, despite the provisions of theEmployee Handbook recited above, employees were not cen-
sured or disciplined for:(1) without prior authorization by management, posting onthe Company bulletin board items the employees wished to
sell, solicitations to buy chances in betting pools, get well
and thank-you cards, etc.(2) leading, instigating, supporting and taking part in solic-iting employee purchase of chances in bets on sporting
events during working time, including owners and managers
of the Respondent.(4) soliciting employee purchase of cookies, Avon andTupperware products during working hours.(5) soliciting employees to contribute to charities duringworking hours.(6) engaging in conversations with owners, managers andother employees during working hours concerning sporting
events, hunting and fishing.(7) engaging in horseplay during working hours with otheremployees and managers.(8) tolerating and approving an employee solicitation dur-ing working hours of other employees to oppose employee
representation by the Teamsters.The factors recited above do not establish prior to theirsuspensions for engaging in concerted activities protected by
the Act either Thatcher or Cannon or Hess committed any
acts ``so violent'' or ``of such nature as to render [those] em-
ployees unfit for further service.''I therefore conclude neither Thatcher nor Cannon nor Hessshould be denied the protection of the Act by virtue of con-
duct known to the Respondent prior to their December 28
suspensions.3. Would the three have been suspended absent theirengagement in concerted activities protectedbytheAct?
Relying on the Wright Line doctrine,24the Respondent ar-gues it would have suspended the three in the absence of
their engagement in concerted, protected activities.I therefore find and conclude at all pertinent times Thatch-er was and is entitled to the protection of the Act.The record does not support that argument.
In view of a history of not disciplining employees for so-liciting other employees during working hours for a variety
of causes or reasons or for posting notices on the bulletin
board for a similar variety of solicitations, announcements,
etc., it is clear Thatcher, Cannon and Hess would not have
been suspended had they not been engaged in protected con-
certed activities.I therefore reject the argument.4. Was Thatcher a supervisor within the meaningoftheAct?
Findings have been entered above at all pertinent timesThatcher was an employee and not a supervisor within the
meaning of the Act.5. Were Cannon and Hess constructively discharged?Findings have been entered on December 29, while indefi-nitely suspended pending completion of an investigation of
his conduct, Hess applied to and was hired by another em-
ployer; on January 2, 1990, Hess notified the Respondent he
was quitting its employment; on January 8 Hess started work
at his new job; and following its December 29 receipt of
Hess' quit notice, the Respondent ceased any further inves-
tigation of Hess's conduct and consideration of whether or
not to continue him in its employ.Findings have also been entered on January 5, while in-definitely suspending pending completion of an investigation
of his conduct, Cannon advised the Respondent and another
employee (Hamlin) he had applied for and was hired as a
cable installer by another employer and was quitting Re-
spondent's employment;25and following the Respondent'sreceipt of his quit notice, the Respondent ceased further in-
vestigation of Cannon's conduct and consideration of wheth-
er or not to continue him in its employ (treating Cannon's
January 5, 1990 notice as a voluntary quitting of his employ-
ment). In a subsequent filing for unemployment compensa-
tion (which was denied), Hess stated he was placed on sus-
pension by the Respondent and resigned his position with the
Respondent to pursue other employment.These facts support a conclusion on January 2 Hess quithis employment and on January 5 Cannon also quit his em-
ployment. 600DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
26Crystal Princeton Refining Co., 222 NLRB 1068, 1069 (1976).27T & W Fashions, 291 NLRB 137 (1988).28It is not unreasonable to conclude the Wolkerstorfers sharedGrabowski's view, when the Wolkerstorfers advised him of the
Schwab/Perrault statements, the December 21 posting was an invita-
tion to a union meeting.Counsel for the General Counsel contends, however, theirsuspensions were unlawful; were for an indefinite period
without pay; their inquiries concerning their job status prior
to securing other employment were met with ambiguous re-
sponses; and that but for their allegedly unlawful suspensions
they would not have quit and therefore should be treated as
constructive dischargees.The Board has stated the elements which must be provento establish a constructive discharge are twofold, namely:First, the burdens imposed upon the employee mustcause, and be intended to cause, a change in his work-
ing conditions so difficult or unpleasant as to force him
to resign. Second, it must be shown that those burdens
were imposed because of the employee's union activi-
ties.26Applying the standard established by the Crystal Refiningdecision, in Algreco Sportswear Co., 271 NLRB 499 (1984),the Board rejected a contention by counsel for the General
Counsel an employee was constructively discharged when
she quit her employment following a reclassification of her
wage rate to the lowest rate in the plant because she was a
union supporter. While the Board held the reclassification for
that purpose was an unfair labor practice, the reclassification
did not impose working conditions of difficulty and unpleas-
antness nor did the employer reasonably expect the employee
to quit over the reclassification.In a later case,27the Board held where two employees quitover a reduction in their hours of employment for an indefi-
nite period because they participated in a meeting with a De-
partment of Labor representative over employee wage claims
under the Fair Labor Standards Act, the Board held the re-
duction in hours was an unfair labor practice, imposed dif-
ficult and unpleasant working conditions, was effected to in-
duce the two employees to quit, and therefore was a con-
structive discharge.Presuming, without deciding, the Cannon and Hess sus-pensions were unfair labor practices, it does not appear the
Respondent suspended the two in reasonable expectation the
suspensions would force them to resign.The Respondent concluded its investigation of the allegedmisconduct of Thatcher by January 10, 13 calendar days and
7 working days after the suspension of Thatcher, Cannon,
and Hess, and advised Thatcher of its decision concerning
his job status. It is reasonable to conclude Cannon and Hess
would have been similarly advised at the same time. Rather
than endure the 7 working day wait, the day after his suspen-
sion, Hess secured other employment, shortly thereafter Can-
non secured other employment, and within 5 working days
of their suspension both notified the Respondent they were
resigning.These factors do not support a finding and conclusion theRespondent either intended to force the two to resign or the
two were forced to resign as a result of their suspensions.
While the suspensions were certainly difficult and unpleasant
for Hess and Cannon, the ``difficult and unpleasant'' stand-
ard set out for in Crystal Princeton Refining and relatedcases refers to the more common constructive discharge
cases where onerous working conditions were imposed on anemployee because of his engagement in concerted, protectedactivities and is not relevant here.I therefore find and conclude neither Hess nor Cannon wasconstructively discharged by the Respondent.6. Did the Respondent violate the Act by the threesuspensions and the Thatcher discharge?a. The suspensionsI have previously noted prior to the suspensions, the onlyinformation Jack and Jos. W. possessed was: (1) a substantial
number of employees were rejecting the Respondent's invita-
tion to its Christmas party; (2) reports by a personnel clerk
and a manager some employees were soliciting others not to
attend the party; (3) statements by Perrault and Schwab iden-
tifying Thatcher and Cannon as solicitors; (4) identification
of Cannon as the poster on the Respondent's bulletin board
of an invitation to the group who supported boycotting the
Respondent's Christmas party to a meeting; and (5) identi-
fication of Thatcher, Cannon, and Hess as attendees at the
meeting of the boycotters.While Jack and Jos. W. denied possessing any knowledgeof the reason or reasons why the three were instigating
and/or supporting the boycott, the record established lower-
level supervisors were aware of the sources of their dis-
satisfaction with various policies and actions of the Respond-
ent affecting their wages and working conditions and it is
reasonable to conclude transmitted those sources of disaffec-
tion to the Wolkerstorfers when the Wolkerstorfers conferred
with them immediately prior to effecting the suspensions.In any event, the Wolkerstorfers had to be aware the threewould not be organizing a group boycott by the Respond-
ent's employees unless both the three and the employees who
responded to their solicitations were dissatisfied with some
aspect of the Respondent's policies and actions concerning
their wages, hours or working conditions and wanted to pro-
test those actions and policies, made no effort to learn di-
rectly from the three the express reasons for their activities
and summarily suspended the three for alleged violation of
provisions of the Employee Handbook which normally were
never enforced vis-a-vis solicitations during working time
and bulletin board postings.These facts support the finding and conclusion theWolkerstorfers removed the three from the plant immediately
following their acquisition of the knowledge recited above
because they interpreted the substantial success the three had
in inducing group action of a substantial number of employ-
ees in support of a protest over some aspect of the Respond-
ent's wage and working condition policies affecting them
and their apparent formation of a group consisting of em-
ployees who had a complaint against the Respondent over as-
pects of their wages, hours or working conditions and was
the possible forerunner for the formation of a union or em-
ployee group seeking through united action the resolution of
their complaint or complaints, possibly through union rep-
resentation,28and decided the summary suspension of thethree would discourage such activity by removing the three 601WOLKERSTORFER CO.29As Manager Ericson informed Hess following his suspension.30If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.activists and at the same time limit or prevent their exer-cising any further influence among the employees.29I therefore find and conclude by its December 28 suspen-sion of Thatcher, Cannon, and Hess for engaging in the con-
certed, protected activities described above, the Respondent
violated Section 8(a)(1) of the Act.b. The Thatcher dischargeThe ``investigation'' following the December 28 suspen-sions culminated in Thatcher's January 10, 1990 discharge.That investigation was conducted by Burfeind, Grabowski,and Bergman.Following the December 28 suspensions, an ``investiga-tion'' of the conduct of the three vis-a-vis the alleged solici-
tations and posting was conducted, at Jack and Jos. W's in-
structions, by Burfeind, Grabowski and Bergman and appears
to have been concluded by January 5, 1990.Burfeind simply recorded in writing statements made byPerrault and Schwab in response to his interrogation (on Jan-
uary 4). Grabowski and Bergman duplicated interrogations of
employees Biese, Fetter, Hamlin, Joa, and Ritchie; Bergman
also interrogated employee Irwin. Their interrogations pro-
duced little other than confirmation by a few of the interro-
gated employees they had been solicited by one or more of
the three (Thatcher, Cannon, and Hess) to support the boy-
cott protest.On the basis of the findings and conclusions contained inthe preceding section of this decision dealing with the sus-
pensions, I find and conclude by its January 10, 1990 dis-
charge of Thatcher for engaging in concerted activities pro-
tected by the Act, the Respondent violated Section 8(a)(1) of
the Act.CONCLUSIONSOF
LAW1. At all pertinent times the Respondent was an employerengaged in commerce in a business affecting commerce and
the Union was a labor organization within the meaning of
Section 2(5) of the Act.2. At all pertinent times Jack, Jos., Ken and Wm.Wolkerstorfer, Grabowski, Bergman, Belland, and Ericson
were supervisors and agents of the Respondent acting on its
behalf and Burfeind was an agent of the Respondent acting
on its behalf within the meaning of Section 2 of the Act.3. At all pertinent times Thatcher was an employee of theRespondent within the meaning of Section 2 of the Act.4. The conduct of Thatcher, Cannon and Hess while en-gaging in concerted activities protected by the Act did not
deprive them of the protections of the Act.5. Cannon and Hess were not constructively discharged bythe Respondent but voluntarily quit Respondent's employ on
January 3 and 5, 1990, respectively.6. The Respondent violated Section 8(a)(1) of the Act bysuspending employees Thatcher, Cannon, and Hess on De-
cember 28 and by discharging employee Thatcher on January
10, 1990, for engaging in concerted activities protected by
the Act.7. The aforesaid unfair labor practices affected commercewithin the meaning of the Act.THEREMEDYHaving found the Respondent engaged in unfair laborpractices, I recommend the Respondent be directed to cease
and desist therefrom and to take affirmative action designed
to effectuate the purposes of the Act.Having found the Respondent discriminatorily suspendedCannon and Hess and they thereafter voluntarily resigned
their employment, I recommend the Respondent be directed
to make Cannon and Hess whole for any wage and benefit
losses they suffered between the date they were suspended
and the dates they resigned, with the amounts due and inter-
est thereon computed in accordance with the formula of NewHorizons for the Retarded, 283 NLRB 1173 (1987); FloridaSteel Corp., 231 NLRB 65l (1977).Having found the Respondent discriminatorily suspendedand discharged Thatcher, I recommend the Respondent be di-
rected to immediately reinstate Thatcher to his former posi-
tion or, if that position is not available, to an equivalent posi-
tion, with all seniority and other rights and privileges re-
stored, and to make Thatcher whole for any wage and benefit
losses he suffered by virtue of the discrimination practiced
against him, less any interim earnings, with the amounts due
and interest thereon computed in accordance with the for-
mulae contained in the cases last cited above.On the basis of the foregoing findings of fact and conclu-sions of law and on the entire record in this case, I rec-
ommend the issuance of the following30ORDERThe Respondent, Wolkerstorfer Company, Inc., NewBrighton, Minnesota, its officers, agents, successors, and as-
signs, shall1. Cease and desist from suspending or discharging anyemployee for promoting group activity by other employees
protesting policies or actions affecting the wages, hours, or
working conditions of the employees or in any like or related
manner interfering with, restraining, or coercing employees
in the exercise of rights guaranteed by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Ryan Thatcher immediate reinstatement to hisformer position or, if that position is no longer available, toequivalent employment with all seniority and other rights and
privileges restored.(b) Make Ryan Thatcher, Donald Cannon, and Brett Hesswhole for any wage and benefit losses they may have suf-
fered due to the discrimination practiced against them in the
manner prescribed in the remedy section of this decision.(c) Expunge from its records any reference pertaining tothe unlawful suspensions of Donald Cannon and Brett Hess
and the unlawful suspension and discharge of Ryan Thatcher,
informing Cannon, Hess, and Thatcher, in writing, this has
been done and their unlawful treatment shall not be used
against them.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records, 602DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
31If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''social security records, timecards, personnel records and re-ports, and all other records necessary to analyze and deter-
mine the amount or amounts due under the terms of this
Order.(e) Post at its facilities at New Brighton, Minnesota, copiesof the attached notice marked ``Appendix.''31Copies of thenotice, on forms provided by the Regional Director for Re-gion 18, upon receipt shall immediately be signed and posted
by Respondent's authorized representative and maintained for
60 consecutive days in conspicuous places, including all
places where notices to employees are customarily posted.
Reasonable steps shall be taken to ensure the notices are not
altered, defaced, or covered by other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.